In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Nassau County (Falanga, J.), dated August 26, 2003, as denied his motion for downward modification of his child support obligation, and (2) an order of the same court dated September 24, 2003, as granted the plaintiffs motion to hold him in contempt of a prior order of the same court dated March 21, 2003, awarding child support to the plaintiff.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The defendant failed to establish a substantial, unanticipated, and unreasonable change in circumstances warranting a reduction in his child support obligation (see Matter of DeCamp v DeCamp, 8 AD3d 274 [2004]).
*683The defendant’s willful violation of the order awarding child support was established by evidence that he failed to pay the ordered support (see Matter of Powers v Powers, 86 NY2d 63, 69-70 [1995]; Matter of Powers v Horner, 12 AD3d 609 [2004]; Matter of Cadle v Hill, 1 AD3d 434 [2003]; Matter of Statfeld, 296 AD2d 415 [2002]). The defendant failed to rebut this prima facie evidence in that he did not show an inability to make the required payments. Schmidt, J.P., S. Miller, Santucci and Mastro, JJ., concur.